Electronically Filed
                                                      Supreme Court
                                                      SCAD-17-0000410
                                                      27-JUN-2017
                                                      10:14 AM



                          SCAD-17-0000410

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        VICTOR AGMATA, JR.,
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC CASE NO. 16-0-401)

                        ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted on May 11,

2017 by the Office of Disciplinary Counsel (ODC), requesting the

immediate suspension of Respondent Victor Agmata, Jr. from the

practice of law pursuant to Rule 2.12A of the Rules of the

Supreme Court of the State of Hawai#i (RSCH), the declaration and

exhibits attached thereto, and the record, we find Respondent

Agmata has failed to meaningfully or substantively respond to

lawful requests from ODC regarding its investigations into

alleged misconduct committed by him, or to respond by the June 6,

2017 deadline to this court’s May 22, 2017 order to show cause as
to why he should not be immediately suspended for the above

conduct.   Therefore,

           IT IS HEREBY ORDERED that, pursuant to RSCH Rule 2.12A,

Respondent Agmata is suspended from the practice of law.       This

order is effective immediately and until further order of this

court.

           IT IS FURTHER ORDERED that this order imposing

suspension upon Respondent Agmata shall constitute a suspension

for purposes of RSCH Rule 2.16.   The Disciplinary Board of the

Supreme Court of the State of Hawai#i and Respondent Agmata shall

therefore comply with the relevant requirements of that Rule.

           IT IS FINALLY ORDERED that the Clerk shall forthwith

distribute a copy of this order to all judges, pursuant to RSCH

Rule 2.16(f).   Distribution may be by electronic mail.

           DATED: Honolulu, Hawai#i, June 27, 2017.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                  2